UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1539



LISA P. MARSTON,

                                              Plaintiff - Appellant,

          versus


AT&T CORPORATION, a New York corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-516-3)


Submitted:   October 10, 2003          Decided:     February 13, 2004


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay J. Levit, LEVIT, MANN, HALLIGAN & WARREN, P.C., Richmond,
Virginia, for Appellant. Ronda Brown Esaw, MCGUIRE WOODS, LLP,
McLean, Virginia; Michele L. Settle, MCGUIRE WOODS, LLP, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lisa P. Marston appeals from the district court’s grant

of summary judgment to AT&T in Marston’s employment discrimination

suit.   We have reviewed the briefs and joint appendix and find no

reversible error.    Accordingly, we affirm substantially on the

reasoning of the district court.        Marston v. AT&T Corp, No.

CA-02-516-3 (E.D. Va. Mar. 31, 2003).    In addition, we hold that

any claim that Marston was subjected to a retaliatory hostile work

environment was waived by her failure to clearly raise the claim in

district court.   See Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993).   We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -